—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered February 11, 1998, convicting him of robbery in the first degree, unlawful imprisonment in the second degree, and unauthorized use of a vehicle in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly concluded that the lineup at which he was identified *691by the complainant was not impermissibly suggestive (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Shaw, 251 AD2d 686; People v Gelzer, 224 AD2d 443).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review and, in any event, without merit. Altman, J. P., Florio, Schmidt and Smith, JJ., concur.